DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants response (amendments and arguments) is acknowledged.  Claims 1, 5-9, 11, and 16-17 are pending following the amendments and examined on the merits.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The Claimed Invention

    PNG
    media_image1.png
    145
    654
    media_image1.png
    Greyscale

	The Issue:  Whether it would have been prima facie obvious to use hydrogel-forming polymers of certain known parameters to treat urethral stricture/stenosis?  Absent a showing of unexpected results with one or more hydrogel-forming polymers versus the standard/others, the answer is deemed yes based on the prior art of record by example of applicant’s known earlier making/use of such hydrogel-forming polymers, though not taught for urethral stricture/stenosis, which the primary references below fills that gap with having contemplated therein the use of polymer hydrogels for the same.

Claim(s) 1 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikolavsky (U.S. Patent Publication No. 20200261618) in view of Yoshioka et al. (U.S. Patent Publication No. 20040172061, applicant’s earlier work on the products claimed here in a new method – that of Nikolavsky).
As for claim 1, Nikolavsky teach the treatment of urethral stricture/stenosis (para 123, entire document) using hydrogel-forming polymers (para’s 41, 45, 46, and 51), but not specifically the preferred embodiments claimed and described here.
	As for claims 1 and 5-18 – the preferred product parameters - Yoshioka, applicant’s earlier work, fill this gap, by teaching the preferred hydrogel-forming polymers instantly claimed (see abstract, para’s 12-19, 27 (e.g. stem cell addition), 57, 63, 82, 84, 87-88, 90, 91, 102, entire document).
	Thus it would have been prima facie obvious to arrive at the instantly claimed invention.

Response to Amendments and Arguments
	Applicant’s amendments (moving the subject matter of previously rejected claim 14 into claims 1 and 17, which does not change the disposition above) and the arguments of record have been fully considered but not found persuasive.  The prima facie case of obviousness is maintained over the prior art combination applied, at a minimum arguendo, based on one of ordinary skill in the art’s grasp of the State of the Art as to why a rationale for combining the prior art references/combination above and arriving at the instantly claimed invention would have been understood – per the State of the Art and rationale cited within the related PCT written opinion, provided here simply as examples of evidentiary references, now that the examiner has uncovered the English version of this written opinion, which was not found supplied to the Office by applicant:
	
    PNG
    media_image2.png
    557
    567
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    841
    576
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    505
    561
    media_image4.png
    Greyscale

Note:  The examiner notes and mentions to applicant that on 6/2/20, prior to applicant’s submission of the sole IDS in this application on 4/21/21, the international authority provided applicant - at a minimum via applicant’s website application contents for PCT/JP2018036709 - an English translation of the written opinion, providing the rationale by the JP international authority as to why the same/similarly claimed invention was prima facie not patentable.  
https://patentscope.wipo.int/search/docs2/pct/WO2019069858/pdf/1yJFJ_Fj9yFEdw3JmMDLIMmOiAUMNtH9Fzb-wBFyN4BRktkXQK4t7TkX4uTxqP4eOGG-cAwU-dOVi5vXbTKmYYCXyfuLwPo7lc_FpSgPVBogQnykZaXUg__xeuKn7AZt?docId=id00000053416042

    PNG
    media_image5.png
    54
    1005
    media_image5.png
    Greyscale

While applicant submitted these references and untranslated Japanese form of this document, applicant equally had access to the English translation which was not submitted.  The Office has stated that submission of all information material to patentability is “. . . imposed to assist patent examiners and administrative patent judges in evaluating patentability effectively and efficiently.” (emphasis by examiner; see abstract: USPTO. Duties of Disclosure and Reasonable Inquiry During Examination, Reexamination, and Reissue, and for Proceedings Before the Patent Trial and Appeal Board. 87 FR 45764. 2022.  https://www.federalregister.gov/documents/2022/07/29/2022-16299/duties-of-disclosure-and-reasonable-inquiry-during-examination-reexamination-and-reissue-and-for).  
This information, material to patentability – the English translation rationale for unpatentability of the same/similar claims as here cited in this written opinion and available to applicant in English form - should have been submitted by applicant to the English-speaking USPTO rather than or at least alongside the untranslated form of the same and the references therein at the time of submission of the 4/21/21 IDS – “. . . to assist patent examiners . . . in evaluating patenability effectively and efficiently.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654